Citation Nr: 1310566	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for loss of balance and dizziness

2.  Entitlement to service connection for tremors.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD) or emphysema.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.

The Board acknowledges that the RO listed the issues of entitlement to service connection for COPD and emphysema separately on the July 2008 rating decision as well as the May 2010 Statement of the Case (SOC) and June 2012 Supplemental Statement of the Case (SSOC).  In light of the overlap of symptomatology, and the fact that COPD is defined as "any disorder characterized by persistent or recurring obstruction of the bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema," the Board has rephrased these issues on appeal as one issue.  See Dorland's Illustrated Medical Dictionary 530 (30th ed. 2003) (emphasis added).  Nevertheless, entitlement to service connection for COPD and for emphysema have both been given due consideration herein, such that there is no prejudice to the Veteran in listing these two conditions as one issue.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that Veteran has a loss of balance or dizziness disability that is causally or etiologically related to a disease, injury, or incident in service.

2.  The preponderance of the evidence is against a finding that Veteran's tremors are causally or etiologically related to a disease, injury, or incident in service.

3.  The preponderance of the evidence is against a finding that the Veteran's COPD or emphysema is causally or etiologically related to a disease, injury, or incident in service.

4.  The preponderance of the evidence is against a finding that Veteran has arthritis that is causally or etiologically related to a disease, injury, or incident in service.

5.  The preponderance of the evidence is against a finding that Veteran has hepatitis C.


CONCLUSIONS OF LAW

1.  Service connection for loss of balance or dizziness is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Service connection for tremors is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2012).

3.  Service connection for COPD or emphysema is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

4.  Service connection for arthritis is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

5.  Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to all of the Veteran's claims for service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated May 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The letter informed the Veteran of what information or evidence was needed to support his claims, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The May 2008 notice also explained how VA assigns disability ratings and effective dates.  See Dingess, 19 Vet. App. 473 (2006).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records have been associated with the claims file.  The Veteran has not identified any additional, outstanding treatment records for VA to obtain.  In that regard, the Board notes that the May 2008 VCAA letter requested that the Veteran provide Forms 21-4142 so that all of the records he identified with his claim could be obtained, but no response was received.  Therefore, Board finds that the record contains sufficient evidence to make a decision on the Veteran's claims.

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claims for service connection for loss of balance and dizziness, COPD and emphysema, arthritis, and hepatitis C, the Board acknowledges that the Veteran has not been provided with a VA examination relating to his claims.  Based on a review of the evidence, such is not required.  With regard to the loss of balance and dizziness claim, and the respiratory disorder claim, the record does not demonstrate that an in-service event or injury occurred relative to these disorders.  Furthermore, the Veteran has not advanced any arguments with respect to how these disorders may be related to service, nor does the medical evidence indicate that they may be associated with service in any way. Therefore, the duty to assist does not require an exam in these circumstances.  

With regard to the hepatitis C and arthritis claims, as will be more fully discussed below, the evidence does not establish a current diagnosis of the disabilities.  Therefore, an examination is not required for these claims. 

Lastly, the Board acknowledges that a VA examination was provided in June 2011 essentially to address whether the Veteran's tremors were associated with Parkinson's disease.  The report has been reviewed and found to be adequate, as it addresses the Veteran's history of essential tremors, his other medical and social history, and contains findings of objective examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Loss of balance/dizziness and Tremors

The Veteran served on active duty from March 1969 to January 1972.  He claims that he experiences loss of balance, dizziness, and tremors that are related to his active service.

As an initial matter, the Veteran's service treatment records are silent as to any complaints of any loss of balance, dizziness, or tremors.

The first medical evidence of record reflecting any complaints of balance issues or tremors are dated in 2007.  A July 2007 private treatment record from Dr. S.P. reflects that the Veteran had a tremor of his left hand and legs, and that he reported experiencing poor balance and numbness down the right side of his neck.  Neurological examination revealed that the cranial nerves were intact, and good strength bilaterally was noted as well as no sensory or cerebellar dysfunction.  A diagnosis of "tremor which looks more like essential tremor than anything.  He has no findings suggestive of Parkinson's disease" was recorded.  

A subsequent July 2007 private neurological evaluation record from Dr. G.W. reflects that the Veteran had a history of shaking episodes with trembling of his head, hand, and legs, most notably over the last several months.  It was also noted that the Veteran had a left foot drop due to an injury sustained from his recent left knee surgery (February 2005 left knee meniscal meniscectomy).  Neurologic examination revealed that the cranial nerves were all essentially intact except for a left foot drop and diminished visual acuity.  Dr. G.W. noted that the Veteran "has significant denial about his alcoholism."  Diagnoses of cerebellar degeneration secondary to alcoholism, essential tremor and alcoholic tremor aggravated and worsened by alcohol abuse, and alcohol abuse/probably alcohol dependency were recorded.  Dr G.W. went on to add that "the patient's major difficulties revolve around his alcoholism and his alcohol abuse.  I do not think that he will get better until he gets sober."
A December 2007 VA treatment record relating to the establishing of his primary care at the VA medical center reflects that neurological examination revealed no gross abnormalities, and strength was 5/5 bilaterally in his upper and lower extremities.  No balance, dizziness, or tremor symptoms were noted.

A March 2009 VA treatment record reflects that the Veteran reported that his mirtazipine prescription (antidepressant) made him feel dizzy and that he discontinued taking it.  Also, the Board acknowledges that the Veteran wrote a notation on this record in the claims file that his propanolol prescription was no longer active because it made him feel dizzy as well.

A May 2009 VA neurological record reflects that the Veteran followed-up for a history of tremors that started approximately one year prior, starting with the hands and legs and progressively involving the head.  He also complained of loss of balance and frequent falls due to the tremors in his legs and his legs giving out on him.  It was noted that he denied, however, dizziness or lightheadedness, except that it was noted that the Veteran had been taking propanolol for his tremor but stopped because it was making him feel dizzy.  An MRI showed no posterior fossa abnormalities.  An assessment of progressive worsening of tremor, loss of balance, and frequent falls was recorded, and the Veteran was referred for an EMG.  In an addendum, the neurologist added "I cannot really see any tremor.  His legs are mildly weak. . . need to rule-out cervical myelopathy."

A June 2009 VA treatment record reflects that EMG studies were performed due to the Veteran's complaints of arm and leg weakness, pain in the right upper extremity for the last eight months, and severe tremors.  It was noted that he quit drinking eight months prior.  A diagnosis of polyneuropathy, mild in degree, and right C6 chronic radiculopathy, were recorded.  In that regard, the Board notes that service connection for polyneuropathy as well as for a cervical spine disability were both separately adjudicated and denied by the RO by way of an unappealed March 2010 rating decision, such that the Board does not have jurisdiction over these conditions.

A July 2009 follow-up VA neurological report reflects the Veteran's reported history of difficulty walking and shaking of his right arm and both legs.  Also noted was that the Veteran had no abused alcohol or used any drugs for 11 months.  He reported that he first noted tremor, weakness, and impaired gait in October 2007 and that it was a slow worsening suppressed with alcohol.  The Veteran's recent EMG and cervical spine MRI were reviewed, and diagnoses including radiculopathy, polyneuropathy, and essential tremor versus cerebellar tremor were recorded.  Myelopathic symptoms were also noted.

An August 2009 VA neurology record reflects that the Veteran had a profound problem with ambulation, ataxia, and worsening of his tremors since the past year.  Complaints of right shoulder and right arm pain were also noted.  The neurologist noted recent brain and cervical spine MRIs were reviewed, and opined that the Veteran had avitaminosis-related ataxia with a gait typically seen in people who suffered from alcoholism in the past, as well as a disc protrusion causing the right shoulder pain, and the possibility of performing a C3-4 anterior cervical discectomy was discussed. 

The Board acknowledges that subsequent VA treatment records reflect that the Veteran has continued to be followed at the VA medical center by neurology for complaints of gait instability, imbalance, and tremors.  See, e.g., March 2012, July 2012, October 2012.  The Board also acknowledges some complaints of dizziness.  See, e.g., March 25, 2012 (virtual VA).  None of these records, however, indicate that these complaints are in any way related to the Veteran's service.  

The Board also acknowledges that the most recent June 2012 SSOC noted that the Veteran's VA treatment records dated through May 2011 had been reviewed, whereas a few subsequent VA treatment records dated through October 2012 that include complaints of loss of balance and dizziness and the like were associated with the electronic claims file (virtual VA) afterwards.  The Board has carefully considered the provisions of 38 C.F.R. § 20.1304, but finds, however, that a remand for consideration by the RO of these records is unnecessary and would serve no useful purpose and would only delay final review by the Board, as these records merely reflect complaints of loss of balance or dizziness that are duplicative of evidence previously considered by the RO.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, none of these records tend to indicate any link between these complaints and the Veteran's service.

Also, the Board notes that in April 2011, the RO notified the Veteran that it was conducting a review of the Veteran's claims file in light of Nehmer v. U.S. Veterans Admin., 32 F.Supp. 2d 1175 (N.D. Cal. 1999), aff'd, 284 F.3d 1158 (9th Cir. 2002) (involving retroactive benefits for certain claimed conditions involving herbicide exposure).  By way of background, 38 C.F.R. § 3.309(e) had recently been amended by adding Parkinson's disease as a presumptive condition based on herbicide exposure.  See 75 Fed. Reg. 53202, 53216 (Aug. 31 2010).  The Veteran was provided with a June 2011 VA examination for Parkinson's disease.  The examiner opined that the Veteran's gait impairment was due to cervical myelopathy and possibly alcoholic cerebellar degeneration (not Parkinson's), and that his tremors were atypical in distribution for Parkinson's disease and more likely related to his cervical disease.  Subsequently, an unappealed, final June 2011 rating decision denied entitlement to service connection for Parkinson's disease.  Therefore, the Board notes that despite the lack of any diagnosis of Parkinson's disease in the claims file, in any event, the Board has no jurisdiction to consider entitlement to service connection for the condition.

In light of all of the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran's complaints of loss of balance, dizziness, tremors, unstable gait, falling, and ataxia are related to his active service.  As shown above, the VA neurologists, as well as the June 2011 VA examiner have repeatedly found these complaints to relate to his long documented history of alcoholism in the claims file (for which there is no indication of any relationship to service), avitaminosis-related ataxia, his cervical spine condition, polyneuropathy, and myelopathy.  Again, as noted above, service connection for a cervical spine condition, polyneuropathy, and a back condition have all been separately denied by way of unappealed March 2010 and May 2012 rating decisions.  There is no indication in any of the medical evidence of record that the Veteran has any loss of balance, dizziness, or tremors that are related to service.

The Board notes that insofar as the Veteran may be considered by way of the filing of his claim to generally assert an etiological link to service, the Board finds that the Veteran, as a lay person, is not competent to render an etiological opinion regarding these sorts of neurological conditions, which the Board finds requires medical expertise (as compared to, for example, varicose veins or tinnitus or certain skin conditions that lend themselves to lay observation).  The Board emphasizes that it is not categorically rejecting the Veteran's lay statements as not competent.  See Prewitt v. Shinseki, No. 2013-7005 (Fed. Cir. March 18, 2013).  Rather, the Board finds that in this particular case, the Veteran is not shown to be competent based on his education, experience, or training to render etiological opinions on neurological matters.  The Board adds that the Veteran asserted in his July 2009 statement that his loss of balance was secondary to his polyneuropathy, which polyneuropathy the Board notes was separately adjudicated and denied by way of an unappealed March 2010 rating decision (such that there may be no secondary service connection).  Also, as noted above, the Veteran himself has reported that his antidepressant propanolol prescriptions (for blood pressure or anxiety) had made him dizzy, and that he discontinued them as a result.  

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current loss of balance, dizziness, or tremor disability that is related to his active service; therefore, service connection for loss of balance, dizziness, and tremors is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

B.  COPD and Emphysema

The Veteran also claims that he has COPD and emphysema that are related to his active service.  The Board notes that the Veteran has not advanced any particular theory of entitlement except that he generally asserts service connection.

As an initial matter, the Veteran's service treatment records are silent as to any complaints of any COPD or emphysema.

The first medical evidence of treatment of record are January 2004 private hospital records reflecting that the Veteran presented to the emergency room complaining of coughing up blood, and a diagnosis of hemoptysis/tobacco abuse was recorded.  May 2004 VA treatment records reflect that the Veteran presented with concerns about his history of coughing up blood five months prior, and he apparently reported a personal history of emphysema.  

March 2006 private treatment records from Dr. S.P. reflect the Veteran had fairly severe hemoptysis in October 2005, and that "he has had a chronic cough for years due to smoking," and that pulmonary function tests and chest x-rays revealed emphysema.  Dr. S.P. noted that the Veteran had been counseled about quitting smoking numerous times.  Diagnoses including COPD were recorded.

A November 2007 VA emergency room record reflects that the Veteran presented complaining of shortness of breath, that his history of smoking was noted, and he was diagnosed with COPD.  A July 2008 VA pulmonary function test report reflects an impression including mild obstruction and gas trapping consistent with smoking history.  A November 2009 VA chest x-ray revealed emphysema.  

In light of all of the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran's diagnosed COPD and emphysema are related to his active service.  As shown above, private and VA physicians have all attributed the Veteran's respiratory conditions to his history of smoking tobacco.  There is no indication in any of the medical evidence of record that the Veteran's COPD or emphysema is related to service.

The Board acknowledges that although the Veteran has not offered any particular theory as to how his COPD or emphysema conditions may be related to his service, nonetheless, as with his other claims addressed above, the Board finds that due to the filing of his service connection claim, he is generally considered to assert that an etiological link to service.  The Board finds again, as in the claims above, the Veteran, as a lay person, is not competent to render an etiological opinion regarding the etiology of his COPD or emphysema, which the Board finds requires medical expertise (as compared to, for example, varicose veins or tinnitus or certain skin conditions that lend themselves to lay observation).  As with the other claims above, again, the Board is not categorically rejecting the Veteran's lay statements as not competent.  See Prewitt v. Shinseki, No. 2013-7005 (Fed. Cir. March 18, 2013).  Rather, the Board finds that in this particular matter, the Veteran is not shown to be competent based on his education, experience, or training to opine as to the etiology of COPD or emphysema.  In any event, the Board finds that any implied contention etiologically linking his conditions to service is by far outweighed by the competent medical opinions of all of the private and VA clinicians discussed above linking the Veteran's COPD and emphysema to his history of smoking.

As a final matter, the Board again acknowledges that the most recent June 2012 SSOC noted that the Veteran's VA treatment records dated through May 2011 had been reviewed, whereas a few subsequent VA treatment records dated through October 2012 were associated with the electronic claims file (virtual VA) afterwards, including records reflecting diagnosed COPD and that the Veteran continued to smoke.  See, e.g., February 2012.  The Board again has carefully considered the provisions of 38 C.F.R. § 20.1304, but finds, however, that a remand for consideration by the RO of these records is unnecessary and would serve no useful purpose and would only delay final review by the Board, as these records merely reflect diagnosed COPD and emphysema and continued tobacco use and are, therefore, duplicative of evidence previously considered by the RO.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, none of these records tend to indicate any link between the Veteran's COPD or emphysema and his active service.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran's COPD or emphysema is related to his active service; therefore, service connection for COPD or emphysema is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).





C.  Arthritis

The Veteran claims generally that he has "arthritis" that is related to his active service.  The Board notes that the Veteran has not advanced any particular theory of entitlement except that he generally asserts service connection.

As an initial matter, the Veteran has not clearly specified exactly the anatomical location of his claimed arthritic condition.  Therefore, the Board notes at the outset that during the pendency of this claim, the Veteran's claims for service connection for right shoulder arthritis, a cervical spine (neck) disability, and a lumbar spine disability condition were separately adjudicated and denied by way of unappealed March 2010 and May 2012 rating decisions.  Therefore, the Board does not have jurisdiction over these matters.

The Board acknowledges that several of the private treatment records in the claims file chronicle the Veteran's left knee injury in August 2004 (stepping in a hole) and resultant left knee meniscectomy surgery in February 2005, followed by a tripping injury in 2006 and resultant left knee contusion or strain, and a right wrist fracture or suspected fracture in March 2007.  Also, the Board acknowledges a September 2007 private radiology report relating to a whole body scan.  The Board notes, however, that none of these records reflects any diagnosed arthritic condition, and there is no other medical evidence of record reflecting diagnosed arthritis (other than involving the Veteran's aforementioned right shoulder, cervical spine, or lumbar spine).

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of arthritis, the Veteran's claim for service connection for such may not be granted.  See id.  

The Board acknowledges that the Veteran essentially alleges that he does have a current arthritic condition that is related to service by way of filing his claim for service connection for arthritis.  The Board finds that in this particular case, however, the Veteran, as a lay person, is not competent to diagnose arthritis, requires medical expertise in order to properly diagnose, such as by way of an x-ray (as compared to, for example, varicose veins or tinnitus or certain skin conditions that lend themselves to lay observation).  The Board emphasizes that it is not categorically rejecting the Veteran's lay statements as not competent.  See Prewitt v. Shinseki, No. 2013-7005 (Fed. Cir. March 18, 2013).  Rather, the Board finds that in this particular case, the Veteran is not competent to diagnose arthritis due to his lack of medical education, training, and experience.  The Board adds that there are several radiological reports of record; none of the relevant reports, however, reflect diagnosed arthritis.  With regard specifically to the Veteran's alleged right arm pain, see statement, July 2009, the Board notes that there is no record of any diagnosed right arm arthritic condition, or any other right arm disability, in any of the medical evidence of record.  

Therefore, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current arthritis condition that is related to his active service; therefore, service connection for arthritis is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).

D.  Hepatitis C

The Veteran also claims that he has hepatitis C as a result of his active service.  

December 2007 VA treatment records reflect that the Veteran was establishing primary care at the VA medical center, and that he had reported a history of donating blood in 1991 and having been diagnosed with hepatitis C at that time.  He also reported a history of IV drug use around 1980.  A hepatitis panel was ordered.  The hepatitis C antibody was reactive.  While the Board acknowledges that a January 2008 VA hepatitis C screening record notes a diagnosis of HCV infection, the Board finds that it was preliminary in nature, as it noted "HCV genotype and alpha fetoprotein pending."  A February 2008 record reflects that such testing revealed that the HCV RNA/genotype was undetected.  A February 2008 letter was sent to the Veteran explaining that his hepatitis C confirmation test was negative, meaning that he either had a false positive or that he had previously had an infection that had cleared on its own.  The letter made clear that the Veteran did not have hepatitis C.

The Board notes that there is no other medical evidence of record reflecting diagnosed hepatitis C.

The threshold requirement for service connection to be granted is competent evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of hepatitis C, the Veteran's claim for service connection for such may not be granted.  See id.  

The Board acknowledges that the Veteran essentially alleges that he does have a current hepatitis C condition.  The Board finds that in this particular case, however, the Veteran, as a lay person, is not competent to diagnose hepatitis C, which requires medical expertise, as well as genetic and serologic testing in order to properly diagnose (as compared to, for example, varicose veins or tinnitus or certain skin conditions that lend themselves to lay observation).  The Board emphasizes that it is not categorically rejecting the Veteran's lay statements as not competent.  See Prewitt v. Shinseki, No. 2013-7005 (Fed. Cir. March 18, 2013).  Rather, the Board finds that in this particular case, the Veteran is not competent to diagnose hepatitis C, which the Board finds does not lend itself to lay observation but rather requires medical testing in order to diagnose.

In addition, as noted above, the hepatitis C risk factor noted in December 2007 was the Veteran's IV drug use (heroin) in 1980, which is not related to the Veteran's active service.  Therefore, even if the confirmation testing had revealed an active infection, the Board notes that there is no evidence tending to indicate that the Veteran may have ever had hepatitis C as a result of his service, except insofar as a general contention of a service relationship may be inferred based on the filing of his claim and his appeal herein.  As the Veteran himself has not advanced any theories as to how he may have ever contracted the disease as a result of his service, the Board finds any such inferred, general contention of service relation to be not credible.

In summary, the Board concludes that a preponderance of the evidence is against a finding that the Veteran has a current hepatitis C condition that is related to his active service; therefore, service connection for hepatitis C is not warranted, and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for dizziness and loss of balance is denied.

Entitlement to service connection for tremors is denied.

Entitlement to service connection for COPD and emphysema is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for hepatitis C is denied.



______________________________________________
BETHANY BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


